Order unanimously modified to eliminate all of the items of examination except items 14, 15, 16, 23, 24, 25, 27 and 29 and otherwise provide for examination as to defendant’s promotional and solicitation activities, programs and materials. The books and records required to be produced upon the examination will be those relevant to the matters of inquiry allowed. The order is further modified to provide only for the examination in the first instance of Ruth Berini, defendant’s executive director, and David L. Wilkoff, chairman of defendant’s board of directors. As so modified the order is affirmed, with $20 costs and disbursements to the appellant. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Peck, P. J., Cohn, Breitel, Bastow and Rabin, JJ.